[Cite as State ex rel. Vazquez v. Cuyahoga Cty. Court of Common Pleas, 121 Ohio St.3d 358,
2009-Ohio-1498.]




 THE STATE EX REL. VAZQUEZ, APPELLANT, v. CUYAHOGA COUNTY COURT OF
                         COMMON PLEAS ET AL., APPELLEES.
    [Cite as State ex rel. Vazquez v. Cuyahoga Cty. Court of Common Pleas,
                         121 Ohio St.3d 358, 2009-Ohio-1498.]
    Judgment of the court of appeals reversed and writ of prohibition granted.
    (No. 2007-2383 — Submitted March 25, 2009 — Decided April 7, 2009.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                             No. 90755, 2007-Ohio-6629.
                                __________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
Thorton v. Montville Plastics & Rubber, Inc., 121 Ohio St.3d 124, 2009-Ohio-
360, 902 N.E.2d 482, and a writ of prohibition preventing appellees from
proceeding on appellant’s dismissed complaint is granted.
        MOYER, C.J., and PFEIFER, O’CONNOR, LANZINGER, and CUPP, JJ., concur.
        LUNDBERG STRATTON and O’DONNELL, JJ., dissent for the reasons stated
in the dissenting opinion in Thorton v. Montville Plastics & Rubber, Inc., 121
Ohio St.3d 124, 2009-Ohio-360, 902 N.E.2d 482.
                                __________________
        Shapiro, Marnecheck & Reimer, Philip A. Marnecheck, and Matthew A.
Palnik, for appellant.
        William D. Mason, Cuyahoga County Prosecuting Attorney, and
Frederick W. Whatley, Assistant Prosecuting Attorney, for appellees.
        Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
and Elise Porter, Assistant Solicitor, urging reversal for amicus curiae, state of
Ohio.
                              ______________________